Case 19-22715-CMB   Doc 49-2 Filed 07/15/19 Entered 07/15/19 10:35:22   Desc
                           Exhibit B Page 1 of 4
Case 19-22715-CMB   Doc 49-2 Filed 07/15/19 Entered 07/15/19 10:35:22   Desc
                           Exhibit B Page 2 of 4
Case 19-22715-CMB   Doc 49-2 Filed 07/15/19 Entered 07/15/19 10:35:22   Desc
                           Exhibit B Page 3 of 4
Case 19-22715-CMB   Doc 49-2 Filed 07/15/19 Entered 07/15/19 10:35:22   Desc
                           Exhibit B Page 4 of 4
